        Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                                                                                         OCT 2 7 2020
                              NORTHERN DIVISION
                                                                                 JAMES W. McCORMACK, CLERK
                                                                                 By:       ~>           DEP CLERK
JEREMY LUCAS                                                                            PLAI TIFF


vs.                                   No. 3:20-cv-    3'11- bPJ-'
LOVE'S TRAVEL STOPS &                                                                  DEFENDANT
COUNTRY STORES, INC.


                                 ORIGINAL COMPLAINT


      COMES NOW Plaintiff Jeremy Lucas ("Plaintiff"), by and through his attorneys

Blake Hoyt and Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint

("Complaint") against Defendant Love's Travel Stops & Country Stores,                           Inc.

("Defendant"), he states and alleges as follows:

                            I.      PRELIMINARY STATEMENTS

       1.    This is an action brought by Plaintiff against Defendant for violations of the

minimum wage and overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (the "FLSA"), and the minimum wage and overtime provisions of the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the "AMWA").

      2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

Defendant's failure to pay proper minimum wage and overtime compensation under the

FLSA and the AMWA.
                                                      This case assigned to District Judge  M,u:sh4ll
                                                      and to Magistrate Judge      l<&u:jl¢~

                                           Page 1 of8
                    Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                             U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                       Orlglnal Complaint
         Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 2 of 8



                            II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      Plaintiff was employed by Defendant within the Northern Division of the

Eastern District of Arkansas; therefore, venue is proper within this District pursuant to 28

U.S.C. § 1391.

                                     Ill.     THE PARTIES

       6.      Plaintiff is an individual and resident of Mississippi County.

       7.      Defendant is a foreign, for-profit corporation.

       8.      Defendant's registered agent for service is C T Corporation System, at 124

West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

       9.      Defendant maintains a website at https://www.loves.com/.

                              IV.     FACTUAL ALLEGATIONS

       10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       11.     Within the three years preceding the filing of this Complaint, Defendant has

continuously employed at least four employees.

       12.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

                                             Page 2 of8
                      Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                         Original Complaint
         Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 3 of 8



interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as gasoline and food and

beverage products.

       13.      Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       14.     Defendant owns and operates truck stops and convenience stores

throughout the United States, including a location in Blytheville.

       15.     At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

       16.     Defendant employed Plaintiff within the three years preceding the filing of

this lawsuit at its location in Blytheville.

       17.     Specifically, Defendant employed Plaintiff as a Mechanic Apprentice and

Tire Technician from August of 2018 until September of 2020.

       18.     Defendant classified Plaintiff as non-exempt from the FLSA and paid him

an hourly rate.

       19.     Plaintiff's duties included repairing tires, performing mechanical repairs on

trucks and making road calls.

       20.     At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid him wages and benefits, controlled his work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       21.     Plaintiff regularly worked over forty (40) hours per week.

                                              Page 3 of8
                       Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                          Original Complaint
        Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 4 of 8



       22.    Plaintiff regularly worked hours for which he was not paid.

       23.    Plaintiff estimates he worked approximately forty-five (45) hours per week,

but Defendant frequently shaved Plaintiff's hours to reflect approximately thirty-two (32)

to thirty-six (36) hours in order to keep the "labor hours" below a certain point for the week.

       24.    Plaintiff was regularly required to cover shifts for other employees who did

not show up for work.

       25.    Because Plaintiff was required to work hours which went uncompensated,

Defendant failed to pay Plaintiff a lawful minimum wage for each hour that he worked or

a lawful overtime premium for all hours worked over forty (40) each week.

       26.    Defendant knew or should have known that Plaintiff was working additional

hours off-the-clock for which he was not compensated.

       27.    At all relevant times herein, Defendant has deprived Plaintiff of regular

wages and overtime compensation for all of the hours worked over forty (40) per week.

       28.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

                  V.       FIRST CLAIM FOR RELIEF-FLSA Violation

       29.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       30.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       31.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.




                                              Page4of8
                       Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                                U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                          Original Complaint
         Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 5 of 8



       32.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to forty (40) in one week and to pay one

and one-half (1.5) times their regular wages for all hours worked over forty (40), unless

an employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying DOL regulations.

       33.    Defendant      classified    Plaintiff   as    non-exempt       from   the   overtime

requirements of the FLSA.

       34.    Defendant failed to pay Plaintiff for all hours worked, including a proper

minimum wage for all hours worked and one and one-half (1.5) times his regular rate for

all hours worked in excess of forty (40) hours per week, as required by the FLSA.

       35.    Defendant knew or should have known that its actions violated the FLSA.

       36.    Defendant's conduct and practices, as described above, were willful.

       37.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's

fees provided by the FLSA for all violations which occurred beginning at least three (3)

years preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

       38.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).




                                             Page 5of8
                      Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                         Original Complaint
         Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 6 of 8



       39.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                VI.     SECOND CLAIM FOR RELIEF-AMWA Violation

       40.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       41.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       42.     At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4 ).

       43.     Sections 21 0 and 211 of the AMWA require employers to pay all employees

a minimum wage for all hours worked, and to pay one and one-half times regular wages

for all hours worked over forty (40) hours in a week, unless an employee meets the

exemption requirements of 29 U.S.C. § 213 and accompanying Department of Labor

regulations.

       44.     Defendant classified Plaintiff as non-exempt from the requirements of

AMWA.

       45.     Defendant failed to pay Plaintiff for all hours worked, including a proper

minimum wage for all hours worked and a lawful overtime rate of one and one-half (1.5)

times his regular rate for all hours worked in excess of forty (40) hours per week, as

required by the AMWA.

       46.     Defendant knew or should have known that its practices violated the AMWA.




                                             Page 6 of8
                      Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                         Original Complaint
        Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 7 of 8



       47.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       48.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest,

and costs, including reasonable attorney's fees as provided by the AMWA.

                               VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Jeremy Lucas respectfully prays

that Defendant be summoned to appear and to answer this Complaint and for declaratory

relief and damages as follows:

       A.     Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       8.     Judgment for damages suffered by Plaintiff for all unpaid minimum wages

and overtime wages under the FLSA, the AMWA and their related regulations;

       C.     Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA,

the AMWA, and their related regulations;

       D.     An order directing Defendant to pay Plaintiff interest, a reasonable

attorney's fee and all costs connected with this action; and

       E.     Such other and further relief as this Court may deem just and proper.




                                            Page 7 of8
                     Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                               U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                                        Original Complaint
Case 3:20-cv-00341-DPM Document 1 Filed 10/27/20 Page 8 of 8



                                           Respectfully submitted,

                                           PLAINTIFF JEREMY LUCAS

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center
                                           650 South Shackleford Road, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephone: (501) 221-0088
                                           Facsimile: (888) 787-2040

                                              ~~
                                           Blake Hoyt         ~~-
                                           Ark-Bar No 20142
                                          {>lakerrnc,a-n,rnr Irm.com




                                 Page8of8
          Jeremy Lucas v. Love's Travel Stops & Country Stores, Inc.
                   U.S.D.C. (E.D. Ark.) No. 3:20-cv-_ _
                             Original Complaint
